          Case 3:19-cr-00105-RS Document 34 Filed 09/10/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA

                                   CRIMINAL MINUTES

 Date: September 10, 2019       Time: 14 minutes                Judge: RICHARD SEEBORG
 Case No.: 19-cr-00105-RS-2     Case Name: USA v. David Mishler
Attorney for Government: Jose Olivera
Attorney for Defendant: Mark Clausen
Defendant: [X ] Present [ ] Not Present
Defendant's Custodial Status: [ ] In Custody [X ] Not in Custody

  Deputy Clerk: Corinne Lew                            Court Reporter: Ruth Levine Ekhaus
  Interpreter: n/a                                     Probation Officer: Jill Spitalieri


                                      PROCEEDINGS

Sentencing Hearing Held.

                                         SUMMARY

The court sentenced the defendant to the custody of the Bureau of Prisons for a period of 12
months and 1 day. This term consists terms of 12 months and one day on each of Counts 1, 2,
and 6, all counts to be served concurrently. Upon release from custody, the defendant shall be
placed on a term of supervised release for a period of 3 years. This term consists of terms of
three years on each of Counts 1, and 2, and one year on Count 6, all such terms to run
concurrently. The defendant is ordered to pay a special assessment in the amount of $300, which
shall be due immediately. The defendant shall pay restitution in the amount of $582,1254. The
court did not impose a fine. Governments Motion to Dismiss Counts Three and Four is granted.
(see judgment for additional conditions).
